Dissenting- Opinion.
Black, J.
Our statute, §505 Burns 1894, §497 Horner 1897, provides that physicians shall not be competent witnesses as to matter communicated to them as such by patients in the course of their professional business, or advice given in such cases.
In Penn, etc., Ins. Co. v. Wiler, 100 Ind. 92, 50 Am. Rep. 769, it was said, in discussing this statute, that, while the *53modern statutory changes in this and other states upon the subject of witnesses have not included the abolishment of the common law protection of confidences between attorney and client, which in this State are expressly protected by statute, they have extended what was evidently intended to be a like protection to confidences between physician and patient. It was there further said that the purpose of the statute is' not the suppression of the truth needed for reaching correct results in litigation, though this may sometimes incidentally occur, as it may in other instances of exclusion on the ground of wise policy, but the puipose is the promotion and protection of confidence of a certain kind, the inviolability of which is deemed of more importance than the results sought through compulsory disclosure in a court of justice; and it was held that, notwithstanding the absolutely prohibitory, form of this statute, it confers a privilege -which the patient, for whose benefit the provision is made, may claim or waive.
In Eddington v. Insurance Co., 5 Hun 1, it was said that the statute of New York “was enacted for the purpose of extending to the relation between a patient and his physician the same rule of public policy by means of which the common law protected the professional confidence existing between a client and his attorney, * * * and it should be interpreted and enforced in a liberal spirit, with a view to effectuate its purpose This language was, in Masonic Assn. v. Beck, 77 Ind. 203, 40 Am. Rep. 295, said to be applicable to our statute on the subject then in force, affording protection like that given by our statute now in force. See Penn, etc., Ins. Co. v. Wiler, 100 Ind. 92; Excelsior, etc., Assn. v. Riddle, 91 Ind. 84; Carthage Turnpike Co. v. Andrews, 102 Ind. 138, 52 Am. Rep. 653; Williams v. Johnson, 112 Ind. 273; Huston v. Simpson, 115 Ind. 62; Morris v. Morris, 119 Ind. 341; Aetna Ins. Co. v. Deming, 123 Ind. 384; Pennsylvania Co. v. Marion, 123 Ind. 415, 7 L. R. A. 687; Springer v. Byram, 137 Ind. 15,
*5423 L. R. A. 244; New York, etc., R. Co. v. Mushrush, 11 Ind. App. 192.
"Where a party did not call as a witness his attorney, who was present at the time of the transaction in dispute, and was present at the trial, though, under the rule of the court, the attorney could have testified "by leave of court, or without leave by afterwards withdrawing from participation in the trial, it was held not error for the court to interrupt the argument of another attorney and prevent him from commenting' upon such omission, and to instruct the jury not to draw any unfavorable inference against the party because of such omission. Freeman v. Fogg, 82 Me. 408.
In Graves v. United States, 150 U. S. 118, it was held that, the wife of a person accused of crime not being a competent witness either for or against him, a comment of the district attorney permitted by the court upon her absence from the trial was reversible error.
In Wentworth v. Lloyd, 10 H. L. Cas. 589, commenting upon the case of a party who enforces the rule against the disclosure by his solicitor of knowledge professionally acquired, Lord Chelmsford expressed the opinion that there was no analogy between a client closing the mouth of his solicitor upon a question as to professional communications and the conduct of the jeweler in Armory v. Delamirie, 1 Strange 505, who, when a mounted jewel which had been found was brought to him, took out the stones, and returned the empty socket to the finder, and, not producing the jewel at the trial of the action brought to recover its value, ■was made to pay in damages the value of a jewel of the finest water which would fit the socket, upon the rule omnia praesumuntur contra spoliatorem. His Lordship remarked that to say that when a party refuses to permit professional confidence to be broken, everything must be taken most strongly against him, what is it but to deny him the protection which, for public purposes, the law affords him, and utterly to take away a privilege which could thus only be asserted to his prejudice?
*55The cases referred to in the opinion of the majority as cases cited in the Ency. of Pl. and Pr. in support of the proposition that counsel may comment upon the absence or non-production of witnesses by the adverse party, when they are shown or presumed to be cognizant of the facts in issue, do sustain that general proposition, but they do not involve the question as to privileged communications to physicians.
In Bullard v. Boston, etc., R. Co., 64 N. H. 27, 5 Atl. 838, 10 Am. St. 367, it does not appear from the report of the case that there was any statutory provision respecting the competency of physicians to testify concerning confidential communications to them as physicians; and in Evans v. Town of Trenton, 112 Mo. 390, 20 S. W. 614, and Cooley v. Foltz, 85 Mich. 47, 48 N. W. 176, there are no discussions upon the question, and the remarks pertinent to the question here involved seem unnecessary for the decision of those cases.
It is true, as a general rule, that, where a party suppresses evidence, a presumption may be indulged that its production would be against his interest; but shall the exercise of the statutory privilege relating to confidential communications to a physician be classed as a suppression of evidence? If it be true, as a general rale, that, where a party withholds evidence in his possession, and within his power to produce, -which is pertinent to' the case and adapted to the removal of doubts or uncertainty, the jury may be justified in drawing the inference or indulging the presumption that the evidence withheld would be injurious to the cause of the party withholding it. This amounts practically to a requirement to produce the evidence; and such a rule should not be extended to evidence which the statute permits a party' to withhold. To hold that where the patient has asserted the privilege, and has, by his claim of right, excluded the testimony of the physician, this shall raise a presumption that the testimony excluded would have been prejudicial to the patient, has practically the detrimental effect which *56would accrue from the overruling of his objection, or the waiver of the privilege, and the admission of injurious testimony from the physician. Where a party exercises his statutory right to exclude the testimony of a witness, there is a sufficient- reason for the absence of the testimony from the case; and its non-production, therefore, cannot be a proper subject for adverse comment. The rule which the opinion of the majority favors would, in -effect, deprive a party of his statutory right to treat his communications to his physician as privileged, and would turn that which the statute provides for his protection into a-snare for his entrapping. The exercise of the statutory privilege by a party would result in benefit to his adversary. In many cases it must be supposed the party securing the enforcement of the statute would sacrifice all the benefit of the evidence in his favor, and would lose his case, simply because he did what the statute gave him an unqualified right to do. I am of the opinion that there was no error in the action of the court in restraining counsel in argument, or in the giving of instruction number nine.
Henley, J., concurs in the dissenting opinion.